[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________
                                                                        FILED
                                          No. 10-14012         U.S. COURT OF APPEALS
                                   ________________________ ELEVENTH CIRCUIT
                                                                   AUGUST 30, 2011
                                                                      JOHN LEY
                                D.C. Docket No. 1:09-cv-20215-PCH
                                                                       CLERK

INVERSIONES MAR OCTAVA LIMITADA,
MARCELO GUILLERMO TESTA,
On Behalf of Themselves and
All Others Similarly Situated,
SANTANDER INVESTOR GROUP,
LEAD PLAINTIFFS,
JUAN GONZALO PEREZ VALDEZ,

llllllllllllllllllllllllllllllllllllllll                           Plaintiffs-Appellants,

INTERNATIONAL HARVESTER LIMITED,
SAN JAVIER INTERNATIONAL LIMITED,

lllllllllllllllllllllllllllllllllllllll               lIntervenors-Plaintiffs-Appellants,

                                            versus

BANCO SANTANDER S.A.,
BANCO SANTANDER INTERNATIONAL,
OPTIMAL INVESTMENT SERVICES S.A.,
PRICEWATERHOUSECOOPERS,
HSBC SECURITIES SERVICES (IRELAND) LTD., et al.,

lllllllllllllllllllllllllllllllllllllll                         lDefendants-Appellees.
                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                    (August 30, 2011)

Before TJOFLAT and MARTIN, Circuit Judges, and DAWSON,* District Judge.

PER CURIAM:

       Appellants, plaintiffs before the district court, are a group of foreign

investors that invested in two funds organized under the laws of the Bahamas. All

of the appellants’ transactions were conducted with companies organized under

the laws of foreign countries. The two Bahamian investment funds, however,

invested their assets with Bernard L. Madoff. Madoff, of course, did not run a

legitimate investment company but instead operated a ponzi scheme. When that

scheme unravelled, the Bahamian funds went bankrupt, and the appellants’

investments were lost.

       The procedural history of this case is set forth in detail in the district court’s

thorough opinion. For our purposes, it is sufficient to say that the proceedings

were eventually consolidated into a Multi-District Litigation, which was held in


       *
       Honorable Robert T. Dawson, United States District Judge for the Western District of
 Arkansas, sitting by designation.


                                              2
the Southern District of Florida. Following extensive briefing, the district court

concluded that it lacked personal jurisdiction over six defendants, and further that

the entire case was due to be dismissed under the doctrine of forum non

conveniens. Appellants appeal these determinations.

      This Court “may only reverse a district court's dismissal based on forum non

conveniens if it constitutes a clear abuse of discretion.” Aldana v. Del Monte

Fresh Produce N.A., Inc., 578 F.3d 1283, 1288 (11th Cir. 2009) (quoting

Membreno v. Costa Crociere S.p.A., 425 F.3d 932, 935-36 (11th Cir. 2005)). It is

well settled that abuse of discretion review is “extremely limited” and “highly

deferential.” Id. When this Court employs the abuse of discretion standard, it

“must affirm unless [it] find[s] that the district court has made a clear error of

judgment, or has applied the wrong legal standard.” Id. (quoting United States v.

Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc)).

      Upon a thorough review of the briefs and the district court’s opinion, and

with the benefit of oral argument, we hold that the appellants have not carried their

heavy burden to demonstrate that the district court abused its discretion in

dismissing on forum non conveniens grounds. Rather, the court committed no

errors of judgment, clear or otherwise, nor did it apply the wrong legal standard.

See Aldana, 578 F.3d at 1288. We thus share the district court’s conclusion “that

                                           3
Ireland is an adequate alternative forum and that the relevant private and public

factors weigh strongly in favor of forum non conveniens dismissal in favor of

Ireland,” and affirm.1

       AFFIRMED




       1
          Because we may affirm on any ground supported in the record, we do not reach the
district court’s conclusions regarding personal jurisdiction. See Ironworkers Local Union 68 v.
AstraZeneca Pharms., LP, 634 F.3d 1352, 1360 (11th Cir. 2011).

                                                4